                                                       Michael W. Flanigan
                                                       FLANIGAN & BATAILLE
                                                       1007 W. 3rd Ave., Ste. 206
                                                       Anchorage, Alaska, 99501
                                                       Telephone: (907)-279-9999
                                                       Facsimile: (907) 258-3804
                                                       E-Mail: mflanigan@farnorthlaw.com
                                                       Attorneys for the Plaintiff


                                                                            IN THE UNITED STATES DISTRIT COURT

                                                                                  FOR THE DISTRICT OF ALASKA

                                                      JARED TUIA,

                                                                             Plaintiff,               Case No. 3:19-cv-00326 HRH
                                                        vs.
                                                                                                      PLAINTIFF’S OPPOSITION TO
                                                      ANCHORAGE POLICE                                DEFENDANTS’ MOTION FOR
                                                      DEPARTMENT and MUNICIPALITY                     PARTIAL SUMMARY
                                                      OF ANCHORAGE,                                   JUDGMENT

                                                                             Defendant.
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                                                    GENERAL ALLEGATIONS
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                              Defendants have moved for dismissal of certain of the Plaintiff’s claims, on the

                                                      basis of statute of limitations and the failure to exhaust administrative remedies.

                                                      Although, Defendants describe their present motion as one for partial summary

                                                      judgement, close inspection reveals it to be a ARCP 12(b)(6) motion to dismiss, since it

                                                      does not rely on any evidence not referenced in the Plaintiff’s Second Amended

                                                      Complaint and relies entirely on the facts alleged in the Plaintiff’s complaint as a basis

                                                      for the motion, Biotics Research Corp. v Heckler, 710 F.2d 1375, 1379(9th Cir.

                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 1 OF 12
                                                        Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 1 of 12
                                                      1983)(consideration of material outside the pleadings did not convert a Rule 12(b)

                                                      motion into one for summary judgment).

                                                                    STANDARDS FOR REVIEW OF MOTION TO DISMISS

                                                             A complaint should not be dismissed under Rule 12(b)(6) "unless it appears

                                                      beyond doubt that the plaintiff can prove no set of facts in support of his claim which

                                                      would entitle him to relief." Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 101-02, 2

                                                      L.Ed.2d 80 (1957). Dismissal can be based on the lack of a cognizable legal theory or the

                                                      absence of sufficient facts alleged under a cognizable legal theory. Robertson v. Dean

                                                      Witter Reynolds, Inc., 749 F.2d 530, 533-34 (9th Cir.1984). On a motion to dismiss, the

                                                      court accepts the facts alleged in the complaint as true. Shah, 797 F.2d at 745...

                                                             Balistreri v. Pacifica Police Dept., 901 F.2d 696 (9th Cir. 1990) “A party may

                                                      move at any time to dismiss a complaint for lack of subject matter jurisdiction.”

                                                      Rubenstein v. Smith, 132 F. Supp. 3d 1201, 1203 (C.D. Cal. 2015) (citing Fed. R. Civ. P.
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                      12(b)(1), (h)(3)). “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “In a facial attack, the

                                                      challenger asserts that the allegations contained in a complaint are insufficient on their

                                                      face to invoke federal jurisdiction. By contrast, in a factual attack, the challenger disputes

                                                      the truth of the allegations that, by themselves, would otherwise invoke federal

                                                      jurisdiction.” Id. Here, defendant is making a factual attack. “In resolving a factual attack

                                                      on jurisdiction, the district court may review evidence beyond the complaint without

                                                      converting the motion to dismiss into a motion for summary judgment.” Id. The court “is

                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 2 OF 12
                                                        Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 2 of 12
                                                      not restricted to the face of the pleadings, but may review any evidence, such as affidavits

                                                      and testimony, to resolve factual disputes concerning the existence of jurisdiction.”

                                                      McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988). However, “a

                                                      ‘[j]urisdictional finding of genuinely disputed facts is inappropriate when the

                                                      jurisdictional issue and substantive issues are so intertwined that the question of

                                                      jurisdiction is dependent on the resolution of factual issues going to the merits’ of an

                                                      action.” Safe Air for Everyone, 373 F.3d at 1039 (quoting Sun Valley Gas, Inc. v. Ernst

                                                      Enters., 711 F.2d 138, 139 (9th Cir. 1983)).

                                                                  RELEVANT FACTS ALLEGED IN THE PLAINTIFF’S COMPLAINT

                                                                  As alleged in Plaintiff’s Original, Amended and Second Amended Complaint,

                                                          Plaintiffs’ claims arise under the AS 18.80.220(a)(1) and Title VII of the Civil Rights Act

                                                          of 1964, 42 USC §2000e-2 and the Common Law of Alaska.1 Plaintiff’s complaint

                                                          alleges and Defendants have provided no evidence that contests Plaintiff’s allegations
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                          that:
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                                1. Jared Tuia is a person of color, ½ Samoan, and classified as a Pacific Islander
                                                          and as such he is part of a protected minority class.
                                                                2. Jared Tuia became a police officer on the Anchorage Police Force in 1999. He
                                                          served as a police officer in the Anchorage Police Department for 20 years as of
                                                          November, 2019.
                                                                3. during his tenure with the Anchorage Police Department, Tuia has advanced to
                                                          the rank of Lieutenant and has been recognized as performing excellent service in the
                                                          various assignments he was given.


                                                      1
                                                        Defendants claim it was not clear that Plaintiff was alleging claims under AS
                                                      18.80.220(a)(1) until the second amended complaint. However, the Original, Amended and
                                                      Second Amended Complaints all allege Plaintiffs claims are asserted under AS
                                                      18.80.220(a)(1) in addition to Title VII.
                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 3 OF 12
                                                           Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 3 of 12
                                                              4. Those assignments included: coordinator/instructor at the police academy;
                                                       mentoring program for new officers; patrol officer supervisor, patrol officer lieutenant;
                                                       commander of domestic violence unit; commander of K9 unit; commander of emergency
                                                       operations; commander to community action policing; commander traffic unit,
                                                       commander inspections unit, commander property crimes unit; commander of detectives
                                                       vice unit and APD representative at the Kennedy v MOA trial.
                                                              5. Jared Tuia has also excelled academically, having obtained a Masters Degree in
                                                       criminology and a diploma from the Police Staff and Command School at Northwestern
                                                       University.
                                                              6. However, despite an excellent service record, academic achievements, many
                                                       years of seniority and years in grade as a lieutenant on the Anchorage Police Force, Jared
                                                       Tuia was denied a promotion to Captain in four occasions separate occasions in 2015,
                                                       2017, 2018 and 2020.
                                                              7. Instead Lieutenants with lesser time in grade and lesser qualifications were
                                                       promoted instead.
                                                              8. When Tuia asked for a debriefing about why he was not promoted in 2015, he
                                                       was told he could accomplish great things, “somewhere other than the APD.”
                                                              9. When Tuia asked for a debriefing about why he was not promoted in 2017, no
                                                       debriefing was provided. Instead he was transferred to the “property crimes division,
                                                       which was struggling with a sharp increase in these types of crimes. Nevertheless, under
                                                       Tuia’s direction, the unit made excellent progress in finding and breaking up car theft
                                                       rings, which caused a reduction in the amount of property crimes.
                                                              10. After Tuia started inquiring why he had not been promoted he started
                                                       experiencing frequent transfers. Between 2015 and 2018 he was transferred more than
                                                       any other Lieutenant at the Anchorage Police Department.
                                                              11. In April, 2018, other Lieutenants were promoted instead of Jared Tuia, despite
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                       the fact that his time in grade, experience and qualifications were far superior to the
                        Anchorage, Alaska 99501




                                                       Lieutenants that were promoted at that time.
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                              12. When Tuia ask for a debriefing to explain why he was not promoted for the
                                                       third time, none was provided.
                                                              13. In March 2020, another Lieutenant, with far less time in grade and other
                                                      qualifications was promoted instead of Tuia, who had also applied for the promotion.
                                                              14. The promotions to Captain were not based on performance evaluations because
                                                       the Anchorage Police Department does not have performance evaluations.
                                                              15. Instead the evaluation process for promotion to Captain is limited to an
                                                       interview process, which consists of a number of questions and is entirely subjective in
                                                       nature, lending itself to discriminatory bias.
                                                              16. The U.S. Office of Equal Employment Opportunity has previously criticized
                                                       the promotion practices of the Anchorage Police Department as facilitating
                                                       discriminatory promotion practices.
                                                              17. Recently retired Lieutenant John McKinnon asked Deputy Chief Ken McCoy
                                                       why the particular Lieutenants in the 2018 promotion to Captain process were selected
                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 4 OF 12
                                                        Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 4 of 12
                                                       and was told the Chief of Police knew who he was going to promote before applications
                                                       were even solicited.
                                                             18. This manner of promotion to Captain is contrary to the Municipality of
                                                       Anchorage’s September 1, 2015 EEO/AA Policy statement, which states in part:
                                                             In order to achieve its EEO goals, MOA will utilize AA policies to
                                                             aggressively recruit and employ qualified minorities, women, veterans,
                                                             persons with disabilities and other disadvantaged groups that are
                                                             underutilized in the MOA workforce. MOA will also ensure that its overall
                                                             employment practices and procedures are nondiscriminatory and do not
                                                             adversely exclude any qualified individual from a municipal position,
                                                             training of development opportunity based on factors other than the
                                                             individuals merit, ability and other factors related to job performance.
                                                             19. All MOA employees are obligated to comply with the MOA’s
                                                       Policy/Procedure 40-16 and the EEO/AA Program to ensure that MOA employees and
                                                       customers are treated in a nondiscriminatory manner. All MOA management and
                                                       supervisory personnel have a responsibility to help ensure that MOA/AA policy and
                                                       program is effectively implemented and that EEO matters within their respective area(s)
                                                       of responsibility are promptly and appropriately addressed.…
                                                             20. Based on the circumstances of the promotions to Captain in 2015, 2017, 2018
                                                       and 2020, and the information obtained by Lieutenant John McKinnon, the Anchorage
                                                       Police Department is engaging in employment practices which are either intended or
                                                       have the disparate effect of violating the Municipalities 9/1/15 anti-discrimination policy,
                                                       as well as State and Federal Laws against employment discrimination.
                                                             21. The APD’s violation of the MOA 9/1/15 policy, and as well as State and
                                                       Federal Laws against employment discrimination has the disparate effect of
                                                       discriminating against Anchorage police officers on the basis of color, race and ethnicity.
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                             22. The complained of actions of the defendants in this case, caused the Plaintiff to
                        Anchorage, Alaska 99501




                                                       suffer stress, emotional distress and resulting in health problems and which caused the
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                       Plaintiff to be forced to resign from the Anchorage Police Department effective June 29,
                                                       2020.
                                                             23. Based on the circumstances, Plaintiff was constructively discharged.
                                                             24. The actions of the Defendants have caused the Plaintiff to suffer past and future
                                                       economic damages and emotional distress, in an amount to be proven at trial, but in any
                                                       case to exceed the jurisdictional requirements of this Court.
                                                             25. The Plaintiff timely filed a complaint with the U.S. Equal Opportunity
                                                       Commission (EEOC) in Seattle, Washington, with jurisdiction over Alaska EEOC
                                                       complaints, regarding the actions of the defendants complained of in this case on
                                                       September 24, 2018.
                                                             26. After the defendants refused to mediate the dispute, the Plaintiff obtained a
                                                       “right to sue letter” from the EEOC dated August 2nd, 2019.
                                                             27. This suit was filed less than 90 days following receipt of that letter, satisfying
                                                       the procedural requirements to file this suit pursuant to 42 USC 2000e-2.
                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 5 OF 12
                                                        Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 5 of 12
                                                                     PLAINTIFFS’ REPONSE TO DEFENDANTS’ MOTION

                                                      Title VII Statute of Limitations Issues

                                                             The Defendants’ motion, while not providing any admissible evidence to contest

                                                      the above cited facts in the Plaintiffs’ Second Amended Complaint, does allege that

                                                      certain of the Plaintiff’s claims, discrimination and retaliation, based on the allegations in

                                                      the Plaintiff’s second amended complaint, pleadings, are time barred, citing, Raad v

                                                      Fairbanks North Star Bor. Sch. Dist., 323 F.3d 1185, 1192 (9th Cir. 2003). Specifically

                                                      Defendants argue that Title VII claims of discriminatory promotion practices and

                                                      retaliation that occurred in 2015 and 2017, are time barred because the Plaintiffs’ first

                                                      EEOC administrative claim was filed on 9/24/2018. Defendants also argue that the

                                                      “continuing violation” theory does not apply to Title VII claims of employment

                                                      discrimination, not involving harassment, also citing Raad v Fairbanks North Star Bor.

                                                      Sch. Dist.
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206
                        Anchorage, Alaska 99501




                                                             While the Plaintiff does not contest those assertions, he would point out that the
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      prior instances of discriminatory conduct, under Title VII, remain relevant to Plaintiff’s

                                                      timely Title VII claims, Raad v Fairbanks North Star Bor. Sch. Dist., 323 F.3d 1185, 1192

                                                      (9th Cir. 2003):

                                                             The failure-to-hire claims arising out of Raad's applications in 1991 and
                                                             1992 are time-barred; however, their supporting factual allegations may
                                                             remain relevant to Raad's live claims… Accordingly, while these claims are
                                                             not independently actionable, evidence about the District's refusal to hire
                                                             Raad for a full-time teaching position in 1991 and 1992 is relevant and
                                                             admissible insofar as it bears on her claim that she was discriminatorily
                                                             refused a full-time position in August 1993. (citations omitted)
                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 6 OF 12
                                                        Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 6 of 12
                                                      AS 18.80.220(a)(1) Statute of Limitations and Exhaustion issues

                                                             The resolution of the Statute of Limitations and Exhaustion issues in Plaintiff’s

                                                      Title VII claims, does not resolve the Plaintiff’s claims of discriminatory promotions

                                                      practices, retaliation, breach of the covenant of good faith and fair dealing and

                                                      construction discharge, that arise under AS 18.80.220(a)(1) and at Alaska common law.

                                                      Claims filed pursuant to AS 18.80.220(a)(1), do not statutorily require the filing of an

                                                      administrative claim, as a perquisite to suit, and thus are timely if filed within 2 years of

                                                      the discriminatory event, per AS 09.10.070. That clearly includes the Plaintiff’s claims of

                                                      discrimination, retaliation, breach of the covenant of good faith and fair dealing and

                                                      construction discharge based on the 2018 and 2020 denial of promotion to Plaintiff and

                                                      the aftermath of asking for an explanation.

                                                             Because Alaska’s statute of limitations rules are different than the Title VII rules,
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                      the 2015 through 2017 claims of discrimination are still viable under Alaska law as
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      explained below.

                                                             First of all, Plaintiff’s claims were first filed as a Title VII EEOC claim on

                                                      9/24/2018, that was within 2 years of the 2017 non-promotion of Plaintiff. The Alaska

                                                      Supreme Court has held in a discrimination case that the filing of administrative claims

                                                      that put the defendants on notice of the Plaintiff’s claims can toll the statute of limitations

                                                      until a lawsuit is filed, which in that case was 4 years after the fact, Beegan v State, DOT,

                                                      195 P.3d 134, 141(Alaska 2008).

                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 7 OF 12
                                                        Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 7 of 12
                                                             While Defendants claim that decision may be a narrow one, limited to filing with

                                                      the local Human Rights Commission, the cases cited by the Court evidenced a broad

                                                      application of the rule, to any type of case where dual remedies were available, which has

                                                      been applied in that manner subsequently, Krause v Matanuska-Susitna Borough, 229

                                                      P.3d 168, 177 (Alaska 2010):

                                                             The equitable tolling doctrine applies to relieve a plaintiff from the bar of the
                                                             statute of limitations when he has more than one legal remedy available to
                                                             him. The statute is equitably tolled if (1) pursuit of the initial remedy gives
                                                             defendant notice of plaintiff's claim, (2) defendant's ability to gather
                                                             evidence is not prejudiced by the delay, and (3) plaintiff acted reasonably
                                                             and in good faith. The statute is tolled only when the initial remedy is
                                                             pursued in a judicial or quasi-judicial forum

                                                             As the above case demonstrates, the doctrine has a much broader application and

                                                      applies to any type of dual remedy situation.

                                                             Since the Plaintiff’s 9/24/18 EEOC claim, which was filed in good faith, in a quasi-

                                                      judicial forum, put the Defendants on notice of his claims of discrimination, and did not
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                      prejudice the defendant’s ability to gather evidence, the statute of limitations was tolled
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      during the period of time the EEOC claim was pending. The burden of proving prejudice

                                                      in such circumstances is on the defendants, see Weaver Bros., Inc. v Chappel, 684 P.2d

                                                      123, 126(Alaska 1984) and Estes v Alaska Ins. Guar. Assn, 774 P.2d 1315, 1317-

                                                      1318(Alaska 1989), (defendant insurers must prove prejudice to assert claim of late filed

                                                      claim). Given the short period of time between the filing of the EEOC claim and the filing




                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 8 OF 12
                                                        Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 8 of 12
                                                      of the lawsuit in this matter, a claim of prejudice on the part of the defendants would not

                                                      be credible.2 In any case to date they have made no such assertion.

                                                             Secondly, unlike Title VII precedence, based on a different statute, Alaska has

                                                      adopted a “continuing violation” theory in regard to employment claims, Reich v Cominco

                                                      Alaska, Inc., 56 P.3d 18, 25-26(Alaska 2002):

                                                             The continuing violations doctrine allows plaintiffs to establish an ongoing
                                                             tort through incidents that occurred before the statute of limitations period
                                                             and that continued into the limitations period."

                                                             Plaintiff’s original, amended and second amended complaints all alleged a

                                                      “continuing violation” of Defendants duty to not discriminate in their promotion practices,

                                                      stretching back in Plaintiff’s case to 2015 and continuing with discriminatory promotion

                                                      practices that harmed the Plaintiff in 2017, 2018 and 2020 and led to his constructive

                                                      discharge. Given the allegations in the Plaintiff’s complaint and Alaska’s adoption of the

                                                      “continuing violation” theory in employment cases, the complained of incidents of
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                      discrimination in the Plaintiff’s complaint 2015-2020 re all viable regarding the Plaintiff’s
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      claims based on AS 18.80.220(a)(1). While the Defendants argue the doctrine does not

                                                      apply to the facts of this case, citing Sengupta v University of Alaska, 21 P.3d

                                                      1240(Alaska 2001), that case is highly distinguishable on the facts.




                                                      2
                                                        Beegan v State, DOT, 195 P.3d 134, 143(Alaska 2008): “Because Beegan filed his claim
                                                      in superior court approximately nine months after the Commission issued its decision, and
                                                      because his claim was equitably tolled during the pendency of the Commission
                                                      proceedings, Beegan's noneconomic damages claim is not barred by the statute of
                                                      limitations..."
                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 9 OF 12
                                                          Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 9 of 12
                                                             In Sengupta, the Court pointed out that the Plaintiff there was well aware of the

                                                      claimed discrimination outside of the limitations period, so could not use the “continuing

                                                      violation” theory to bring prior incidents outside of the limitations period into the present

                                                      suit, Sengupta, 21 P.3d at 1249:

                                                             [I]f a plaintiff's actions show that she knew her rights had been violated by a
                                                             certain point in time, the limitations period starts running from that date. The
                                                             continuing violation doctrine does not exist to give a second chance to an
                                                             employee who allowed a legitimate [discrimination] claim to lapse. "Here
                                                             Sengupta has long felt that he has suffered discrimination — certainly before
                                                             January 17, 1995, the date two years before the filing of the complaint...

                                                             The facts of the Sengupta case are in stark contrast to the facts of this case, where

                                                      the promotion process was opaque, and the Plaintiff denied any explanation for why

                                                      others were promoted over him. The entire process was apparently designed to avoid

                                                      scrutiny and it worked until the Plaintiff learned from other Lieutenant what was really

                                                      going on, as described in the following discussion of the discovery rule.

                                                             Factual issues in this case regarding the application of the discovery rule, which is
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206
                        Anchorage, Alaska 99501




                                                      applicable to discrimination cases, based on AS 18.80.220(a)(1), Russell v Municipality of
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      Anchorage, 743 P.2d 372, 375(Alaska 1987). As alleged in the Plaintiff’s complaint,

                                                      when the Plaintiff was denied promotions in 2015 and 2017 and he requested explanations

                                                      for why he was not promoted, none were given. Since the promotion process, consisting

                                                      of only oral interviews, was opaque, he did not have a viable basis for claiming intentional

                                                      or a process that had a disparate effect of discriminating against qualified applicants on

                                                      the basis of color, ethnicity, or race until he learned from former Lieutenant John

                                                      McKinnon that the promotion process (conducted via a live interview) was a sham
                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 10 OF 12
                                                        Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 10 of 12
                                                      because the police chief had already decided who was going to be promoted before

                                                      applications for the Captains positions were even solicited. As alleged in the Plaintiff’s

                                                      Complaint, McKinnon advised Plaintiff that he had learned this from questioning Deputy

                                                      Chief Ken McCoy, about why certain officers were selected for promotion to captain in

                                                      2018. This new information was what prompted Tuia to file his EEOC complaint and

                                                      eventually his lawsuit in State Court, because he now had a sufficient basis for

                                                      challenging the Captain’s promotion process of the Defendants. Under Alaska law, the

                                                      discovery rule applies in discrimination cases, Russell v Municipality of Anchorage, 743

                                                      P.2d 372, 375(Alaska 1987). Therefore, the discovery rule permits the Plaintiff to seek

                                                      recovery for the Defendant’s discriminatory promotion practices in 2015 and 2017, based

                                                      on information he first received in 2018 that exposed the discriminatory practices of the

                                                      Defendant.

                                                            Therefore, while Plaintiff agrees that his Title VII claims are limited to the 2017
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                      denial of a promotion, Plaintiff contends that all of his other claims based on AS
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      18.80.220(a)(1) and Alaska common law are viable for the reasons stated herein.

                                                      Therefore, the Plaintiff requests the Court limit the dismissal of claims to the Title VII

                                                      claims other than the 2017 claim.

                                                                         DATED THIS 23RD DAY OF NOVEMBER, 2020.

                                                                                                  /s/ Michael W. Flanigan, ABA #7710114
                                                                                                  FLANIGAN & BATAILLE
                                                                                                  1007 W. 3rd Ave., Ste. 206
                                                                                                  Anchorage, Alaska, 99501
                                                                                                  Telephone: (907)-279-9999
                                                                                                  Facsimile: (907) 258-3804
                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 11 OF 12
                                                       Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 11 of 12
                                                                                                   E-Mail: mflanigan@farnorthlaw.com
                                                                                                   Attorneys for the Plaintiff




                                                      CERTIFICATE OF SERVICE
                                                      I hereby certify that the foregoing
                                                      Pleading was served on the following
                                                      counsel, by way of the Court’s ECF system,
                                                      on the 24th day of November, 2020.

                                                      Ruth Bottstein
                                                      Meagan Carmichael
                                                      Asst. Municipal Attorneys
                                                      uslit@muni.org

                                                      ______/s/Michael Flanigan________________
                                                        FLANIGAN & BATAILLE
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 12 OF 12
                                                       Case 3:19-cv-00326-HRH Document 32 Filed 11/23/20 Page 12 of 12
